DETAILED ACTION
This office action is a response to an application filed on 05/14/2020.  According to Preliminary Amendment filed on 05/14/2020, Claims 1-36 have been canceled and Claims 37-54 have been added. Claims 37-54 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2020 and 06/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 37, 48, 53 and 54 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shen et al. (EP 2424288 A1) hereinafter “Shen”
As per claim 37, Shen discloses a method implemented at a first network device, comprising: 
transmitting uplink (UL) data to a second network device ([0010], a base station eNB)  in a first UL backhaul link, the first UL backhaul link being scheduled by the first network device (Shen, [0010], an uplink subframe for backhaul link uplink transmitting)
and the second network device (Shen, [0010], [0022], a base station eNB) being located in upstream of the first network device (Shen, [0022], the eNB communicates with the relay node RN by the uplink subframes.  Note that, the eNB is located in upstream of the RN in order to perform the uplink transmission)
and receiving downlink (DL) data from the second network device in a first DL backhaul link, the first DL backhaul link being scheduled by the second network device (Shen, claim 2, the base station sends downlink data and/or uplink scheduling information to the relay node in the downlink subframes of the backhaul link)

As per claim 48, Shen discloses the method of claim 37, further comprising: 
receiving a part of DL control information from the second network device in the first DL backhaul link (Shen, [0013], receives downlink data and/or uplink scheduling information sent from the eNB in the downlink subframe of the backhaul link)
(Shen, [0013], receives downlink data and/or uplink scheduling information sent from the eNB in the downlink subframe of the backhaul link)

As per claim 53, Shen discloses a network device (Shen, [0022], a relay node RN), comprising: 
a processor (Shen, [0022], a relay node RN comprises a processor)
and a memory including instructions (Shen, [0022], a relay node RN comprises a memory), the instructions, when executed by the processor, causing the network device to 
transmit uplink (UL) data to a second network device in a first UL backhaul link, the first UL backhaul link being scheduled by the network device (Shen, [0010], an uplink subframe for backhaul link uplink transmitting)
and the second network device (Shen, [0010], [0022], a base station eNB) being located in upstream of the first network device (Shen, [0022],  the eNB communicates with the relay node RN by the uplink subframes.  Note that, the eNB is located in upstream of the RN in order to perform the uplink transmission)
and to receive downlink (DL) data from the second network device in a first DL backhaul link, the first DL backhaul link being scheduled by the second network device (Shen, claim 2, the base station sends downlink data and/or uplink scheduling information to the relay node in the downlink subframes of the backhaul link)

(Shen, [0022], a relay node RN comprises a processor), cause the at least one processor to transmit uplink (UL) data from a first network device to a second network device in a first UL backhaul link, the first UL backhaul link being scheduled by the first network device (Shen, [0010], an uplink subframe for backhaul link uplink transmitting), and the second network device (Shen, [0022], a base station eNB) being located in upstream of the first network device (Shen, [0022], the eNB communicates with the relay node RN by the uplink subframes.  Note that, the eNB is located in upstream of the RN in order to perform the uplink transmission)
and to receive downlink (DL) data from the second network device in a first DL backhaul link, the first DL backhaul link being scheduled by the second network device (Shen, claim 2, the base station sends downlink data and/or uplink scheduling information to the relay node in the downlink subframes of the backhaul link)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 38, 39, 44 and 46 are rejected under 35 U.S.C. §103 as being unpatentable over Shen in view of Li et al. (US 20180176922 A1) hereinafter “Li”
As per claim 38, Shen discloses the method of claim 37, Shen does not explicitly disclose wherein the UL data includes a first type of UL data.
Li discloses wherein the UL data includes a first type of UL data (Li, [0040], a first type of data or control information with a second type of data or control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Li related to wherein the UL data includes a first type of UL data and have modified the teaching of Shen in order to improve data consumption (Li, [0005])
Shen in view of Li disclose transmitting the UL data comprises: determining a UL resource for transmitting the first type of UL data in the first UL backhaul link (Shen, [0081], determine the uplink subframes and the downlink subframes of the backhaul link)
and transmitting, using at least a first part of the UL resource, the first type of UL data to the second network device in the first UL backhaul link (Shen, [0081], communicate with the base station by the uplink subframes and downlink subframes of the backhaul link)

(Li, [0040], a first type of data or control information with a second type of data or control information), the second type being different from the first type (Li, [0058], a first type of traffic which may eMBB traffic and a second type of traffic which may be URLLC traffic), and transmitting the UL data further comprises: 
allocating a second part of the UL resource for transmitting the second type of UL data in the first UL backhaul link, the second part of the UL resource being different from the first part of the UL resource (Shen, [0014], allocating information of uplink subframes for uplink transmitting of the backhaul link)
and transmitting, using the second part of the UL resource, the second type of UL data to the second network device in the first UL backhaul link (Shen, [0081], communicate with the base station by the uplink subframes and downlink subframes of the backhaul link)

As per claim 44, Shen in view of Li disclose the method of claim 38, wherein the UL resource is reserved for the first UL backhaul link (Li, [0064], reserved for frequency-division multiplexing (FDM) or time-division multiplexing (TDM) of URLLC content with eMBB information)

As per claim 46, Shen discloses the method of claim 37, Shen does not explicitly disclose wherein the DL data includes a first type of DL data and a second type of DL data, and receiving the DL data comprises: detecting the first type of DL data from the second network device in a first period in the first DL backhaul link; and detecting the second type of DL data from the 
Li discloses detecting the first type of DL data from the second network device in a first period in the first DL backhaul link (Li, [0006], a first type of data or control information with a second type of data or control information)
and detecting the second type of DL data from the second network device in a second period in the first DL backhaul link, the second period being shorter than the first period (Li, [0009], a second type of data or control information carried in at least two subslots bundled within a subframe)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Li related to wherein the DL data includes a first type of DL data and a second type of DL data, and receiving the DL data comprises detecting the first type of DL data from the second network device in a first period in the first DL backhaul link and detecting the second type of DL data from the second network device in a second period in the first DL backhaul link, the second period being shorter than the first period and have modified the teaching of Shen in order to improve data consumption (Li, [0005])

Claims 40-42 are rejected under 35 U.S.C. §103 as being unpatentable over Shen in view Li and further in view of Wang et al. (WO 2011127647A1) hereinafter “Wang”
As per claim 40, Shen in view of Li disclose the method of claim 39, they do not disclose wherein the UL resource includes a first time slot, the first part of the UL resource includes a first set of symbols in the first time slot and the second part of the UL resource includes a second set of symbols in the first time slot, the second set of symbols being different from the first set of symbols.
(Wang, page 5, lines 1-2, one slot being used for backhaul uplink transmission from a relay node to an evolved node B)
and the second part of the UL resource includes a second set of symbols in the first time slot, the second set of symbols being different from the first set of symbols (Wang, page 5, lines 3-4, another slot being used for access uplink transmission from user equipment to the relay node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wang related to wherein the UL resource includes a first time slot, the first part of the UL resource includes a first set of symbols in the first time slot and the second part of the UL resource includes a second set of symbols in the first time slot, the second set of symbols being different from the first set of symbols and have modified the teaching of Shen and Li in order to improve the transmission efficiency ([0008])

As per claim 41, Shen in view of Li and Wang disclose the method of claim 40, wherein the UL resource further includes a second time slot subsequent to the first time slot, the first type of UL data includes a first UL data packet of the first type (Wang, [0012], the backhaul uplink subframe has been split into the first slot and a subsequent second slot in a time domain), and transmitting the first type of UL data comprises: 
transmitting a first portion of the first UL data packet to the second network device in the first set of symbols in the first UL backhaul link (Wang, [0015], transmitting by the relay node the sounding reference signal in the backhaul uplink subframe)
(Wang, [0015], transmit the sounding reference in a second slot of the backhaul uplink subframe)

As per claim 42, Shen in view of Li and Wang disclose the method of claim 41, further comprising: sending an indication of the number of UL data packets of the first type to the second network device in a further symbol of the second time slot in the first UL backhaul link (Wang, [0022], transmit the sounding reference in a second slot of the backhaul uplink subframe)

Claims 43, 45 and 47 are rejected under 35 U.S.C. §103 as being unpatentable over Shen in view Li and further in view of Kim et al. (US 20180027555 A1) hereinafter “Kim”
As per claim 43, Shen in view of Li disclose the method of claim 39, they do not explicitly disclose further comprising: sending, using a third part of the UL resource, control information associated with the second type of UL data to the second network device in the first UL backhaul link, the control information to be used by the second network device for receiving the second type of UL data.
Kim discloses sending, using a third part of the UL resource, control information associated with the second type of UL data to the second network device in the first UL backhaul link, the control information to be used by the second network device for receiving the second type of UL data (Kim, [0014], transmit control information of the corresponding downlink signal in the selected uplink subframe)


As per claim 45, Shen in view of Li disclose the method of claim 39, they do not explicitly disclose further comprising: in response to transmitting the second type of UL data, receiving acknowledgement information associated with the second type of UL data from the second network device in a predetermined time interval in the first DL backhaul link, the predetermined time interval being shorter than a threshold interval. 
Kim discloses in response to transmitting the second type of UL data, receiving acknowledgement information associated with the second type of UL data from the second network device in a predetermined time interval in the first DL backhaul link, the predetermined time interval being shorter than a threshold interval (Kim, [0054], transmits a response signal to the downlink signal to the base station 110. The response signal includes ACK and NACK signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to in response to transmitting the second type of UL data, receiving acknowledgement information associated with the second type of UL data from the second network device in a predetermined time interval in the first DL backhaul link, the predetermined time interval being shorter than a threshold interval and have 

As per claim 47, Shen in view of Li disclose the method of claim 37, they do not explicitly further comprising: transmitting a part of UL control information to the second network device in the first UL backhaul link; and transmitting a further part of the UL control information to the second network device in an assistant UL backhaul link scheduled by the second network node.
Kim discloses transmitting a part of UL control information to the second network device in the first UL backhaul link (Kim, [0007], transmitting control information thereof, and a method for receiving control information of a base station in a mobile wireless backhaul network)
and transmitting a further part of the UL control information to the second network device in an assistant UL backhaul link scheduled by the second network node (Kim, [0007], transmitting control information thereof, and a method for receiving control information of a base station in a mobile wireless backhaul network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to transmit a part of UL control information to the second network device in the first UL backhaul link and transmit a further part of the UL control information to the second network device in an assistant UL backhaul link scheduled by the second network node and have modified the teaching of Shen and Li for the purpose of improving the channel estimation performance ([0002])

Allowable Subject Matter
Claims 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462